DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “base unit”; “planar unit”; “ fixing unit”; “first stop element”; “second stop element”; ”heating unit”;  in claims 14-37. Definitions in ¶¶6-14 are noted in the present publication for what linked corresponding structure is disclosed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The interpretation is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  14-20, 22-32, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaulard et al (US 2016/0219651) in view of Farachi et al (US 2010/0059513).
Gaulard discloses except where emphasized for claim 14: 14. (New) A household appliance device, comprising: a base unit 100,14; a planar unit 2, the planar unit being an induction heating unit; and a fixing unit 12,10,18,20,34,336,32 configured to at least partially fix the planar unit to the base unit (fig 1) such that in an assembled state the fixing unit allows restricted movement at least of a part of the planar unit relative to the base unit in a direction of movement at least essentially parallel to a main plane of extension of the planar unit(fig 1,3, slots 38 correspond to direction of movement parallel to the main extension plane of the planar unit for thermal expansion ¶35): wherein the planar unit includes a plurality of first stop elements distributed over the planar unit, and the fixing unit includes a plurality of second stop elements distributed over the fixing unit and assigned to the plurality of first stop elements and interacting with the plurality of first stop elements to restrict movement of the planar unit(fig 1-8). 
The heating element 10 comprises a through hole, that is, the first stop element. Some of the through holes are penetrated by studs 18, 18’, 18’’, that is, to the second stop element, of the cooking wall 12 to secure the heating element to the wall. The through holes or orifices 32,40,44,46, thermal expansion slots 38 and studs 18 act together to restrict movement of the heating element 10 as shown in fig 7,8  (¶101) and distribute stress and ensure uniform heating.
The claim differs in that the planar unit being an induction heating unit.
Farachi teaches in ¶¶ 18-29, fig 1 and abstract an induction heating unit as a single sandwich or layered structure 20.
The advantage is avoiding the occurrence of a decreasing heating efficiency of the household appliance device from stresses occurring in components of the device due to heating in ¶23 of Gaulard.
The references are in the same field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. 
It would have been obvious to a person of ordinary shill in the art before the effective filing date of the claimed invention to modify Gaulard by applying use of an induction heating unit as taught by Farachi for avoiding the occurrence of a decreasing heating efficiency of the household appliance device from stresses occurring in components of the device due to heating
15. (New) The household appliance device of claim 14, wherein a maximum movement path of the part of the planar unit relative to the base unit in the direction of movement amounts to at least 1 mm(fig 3,7,8,implicit,conventional).  The fixing unit allows limited movement of heating element 10 relative to cooking wall 12 in a direction of movement parallel to the main extension plane of the heating element using slots 38 to maintain relative motion of the planar unit and the bottom unit to at least 1 mm so that maximum movement path of the face like unit can be set relative to the base unit for practical use. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, here relative motion of the planar unit and the bottom unit, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
16. (New) The household appliance device of claim 14, wherein in the assembled state the fixing unit allows a restricted movement of at least a first further part of the planar unit relative to the base unit in a further direction of movement at least essentially parallel to the main plane of extension of the planar unit, wherein the further direction of movement is different from the direction of movement(fig 3).  The fixed unit allows limited movement of the heating element 10 with respect to the cooking wall 12 in the direction of the arrows shown in figure 3 which is further direction of movement parallel to the main extension plane of the planar unit through slot 38.
17. (New) The household appliance device of claim 16, wherein in the assembled state the fixing unit at least essentially fixes a second further part of the planar unit relative to the base unit(fig1-3).  The fixing unit fixes the second part of the face -shaped unit to the bottom unit using bolts 18, nuts 20, screws and second holes 40.
18. (New) The household appliance device of claim 14, wherein the fixing unit is configured to fix the planar unit to the base unit in a fixing direction oriented perpendicularly to the main plane of extension of the planar unit(fig 1-2). See ¶¶ 71, 72 showing the fixing unit fixes the planar unit to the bottom unit along bolts 18, 18’, and 18’’ extending perpendicularly or at right angles to the bottom unit which corresponds to a fixing direction perpendicular to the main extension plane of the planar unit. 
19. (New) The household appliance device of claim 14, wherein the fixing unit is made at least partially of electrically insulating material(¶ ¶76,82,fig 1-2). Pressure washers 34 and insulating watchers 36, for example made of Mica, that is, electrical heat insulating material, or penetrated by each bolt 18 and inserted between the nut 20 and the heating element 10. 
20. (New) The household appliance device of claim 14, wherein the fixing unit is embodied at least partially in one piece with the base unit(¶71,fig 1-2).  The fixing unit is formed by studs 18, 18’, 18’’. These studs are connected to the cooking wall at one end, for example, by welding these ends to the bottom surface 16 of the cooking wall 12, that is the fixing unit is at least partially integrally formed with the bottom unit.
22. (New) The household appliance device of claim 14, wherein the plurality of first stop elements are arranged at a distance from each other and configured differently as regards size, shape and/or orientation(fig 1-5). ¶¶ 81-87. The heating element 10 comprises for first holes 32, a second hole 40, that is the first stop element. These first holes 32 are located on four corners of a rhombohedral shape. The second holes 40 are located substantially in the center of the heating element 10, corresponding to a plurality of holes arranged space depart from each other. The fixing unit fixes the first portion of the planar unit to the bottom unit through the first hole 32. The fixing unit fixes the second part of the face-shaped unit at least substantially to the base unit through the second aperture 40. Consequently, the first stop element is constituted differently in orientation. The first stop element is different in size, shape and orientation. The heating element 10 comprises for first holes 32, a second hole 40 corresponding to the first stop element. These first holes 32 are located on four corners of a rhombohedral shape. The second holes 40 are located substantially in the center of the heating element 10, that is, to a plurality of holes arranged space depart from each other. The fixing unit fixes the first part of the planar unit to the bottom unit through the first holes 32, while the fixing unit fixes the second part of the planar unit to the bottom unit through second hole 40. The first stop element is different in orientation. This achieves a different restricted movement of the first and second part of the planar unit and the bottom unit by the stop element. The size, shape and size of the stop elements provides the first and second portions of the planar unit. First holes 32 have a  diameter greater than the width of the slots 38.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to regards size, shape and/or orientation because Applicant has not disclosed that regards size, shape and/or orientation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with regards size, shape and/or orientation because relative to device and heating unit.
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, here size, shape and/or orientation, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
	
23. (New) The household appliance device of claim 14, wherein the base unit is embodied as a muffle wall(¶¶3,68). The bottom unit can be configured as a wall enclosing a wrapped heating apparatus, such as, a kitchen utensil, oven, muffle furnace divided into a box furnace, two furnace crucible affirmance and other heating equipment. The bottom unit consequently is constructed as a conventional arrangement of muffle walls.  
24. (New) A household appliance device, comprising: a base unit; a planar unit; and a fixing unit configured to at least partially fix the planar unit to the base unit such that in an assembled state the fixing unit allows restricted movement at least of a part of the planar unit relative to the base unit in a direction of movement at least essentially parallel to a main plane of extension of the planar unit, wherein the planar unit is embodied as an induction heating unit 10(¶¶ 74,73,70,69,68). Heating element 10 has two portions, a substrate 24 and a multilayer structure defining at least one thick layer type resistive strip 26. When current is applied, heated resistive strip 26, the heating unit, is used to transfer heat the substrate 24. The substrate then transfers at least a portion of this heat to the cooking wall 12 by interface 22. See the rejection of claim 14.
25. (New) The household appliance device of claim 14, further comprising a temperature sensor 48, which is connected to the fixing unit(fig 1,2,5).  The connector 42 has three parallel through holes 50, 50’, 50’’. The central bore 50 of the connector 42 is aligned with the second bore 40 of the heating element 10 for passage by the central stud 18’. The stud 18’receives a nut 20’, a fixing unit, supported on the connector. The other hole of the last 50’’is aligned with the third hole 44. It accommodates a temperature sensor 48 passing through the aperture 44. The temperature sensor is pressed against the bottom surface 16 of cooking wall 12 by compression spring 52.
26. (New) A household appliance, comprising a household appliance device, said household appliance device comprising a base unit, a planar unit embodied as an induction heating unit, and a fixing unit configured to at least partially fix the planar unit to the base unit such that in an assembled state the fixing unit allows restricted movement at least of a part of the planar 6Attorney Docket No.: 2016P04759W0US unit relative to the base unit in a direction of movement at least essentially parallel to a main plane of extension of the planar unit, wherein the planar unit includes a plurality of first stop elements distributed over the planar unit, and the fixing unit includes a plurality of second stop elements distributed over the fixing unit and assigned to the plurality of first stop elements and interacting with the plurality of first stop elements to restrict movement of the planar unit.  See the rejection of claim 14.
27. (New) The household appliance of claim 26, wherein a maximum movement path of the part of the planar unit relative to the base unit in the direction of movement amounts to at least 1 mm.  See the rejection of claim 15.
28. (New) The household appliance of claim 26, wherein in the assembled state the fixing unit allows a restricted movement of at least a first further part of the planar unit relative to the base unit in a further direction of movement at least essentially parallel to the main plane of extension of the planar unit, wherein the further direction of movement is different from the direction of movement.  See the rejection of claim 16.

29. (New) The household appliance of claim 28, wherein in the assembled state the fixing unit at least essentially fixes a second further part of the planar unit relative to the base unit.  See the rejection of claim 17.
30. (New) The household appliance of claim 26, wherein the fixing unit is configured to fix the planar unit to the base unit in a fixing direction oriented perpendicularly to the main plane of extension of the planar unit.  See the rejection of claim 18.
31. (New) The household appliance of claim 26, wherein the fixing unit is made at least partially of electrically insulating material. See the rejection of claim 19.
 32. (New) The household appliance of claim 26, wherein the fixing unit is embodied at least partially in one piece with the base unit.  See the rejection of claim 20.
34. (New) The household appliance of claim 26, wherein the planar unit includes a multiplicity of first stop elements which are arranged at a distance from each other and configured differently as regards size, shape and/or orientation. See the rejection of claim 22.
 35. (New) The household appliance of claim 26, wherein the base unit is embodied as a muffle wall. See the rejection of claim 23. 
36. (New) The household appliance of claim 26, wherein the planar unit is embodied as a heating unit.  See the rejection of claim 24.
37. (New) The household appliance of claim 26, wherein the household appliance device includes a temperature sensor, which is connected to the fixing unit. See the rejection of claim 25.
38. (New) The household appliance device of claim 14, wherein the plurality of first stop elements are arranged at a distance from each other and configured identically as regards size, shape and/or orientation(fig 1,3,7).
39. (New) The household appliance device of claim 38, wherein the plurality of first stop elements are configured with a circular form(fig 1,3,7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Harward et al (US 6916801) for a heating element forming a floor surface of a drawer module and a support plate that supports the heating element in the module. The support plate includes a plurality of supports supporting and underside of the heating element. See figure 1 of EP 1213186 shows a snap fitting. See Lomp et al. (US 10342075) showing a plug housing being movable with a defined movement travel in a plane parallel to the service of the coil carrier. The housing has four receiving chambers open at the bottom and having a direction of extent parallel to the insertion direction. Such contact an induction heating coil. Farachi et al (US 2010/0059513) ¶¶18-29. Noda et al (JP 2007134201 supplied by applicant fig 11,12:

    PNG
    media_image1.png
    211
    236
    media_image1.png
    Greyscale

See Jeanneteau et al (US2016/0007414) fig 3-7, ¶¶68-72. Boden et al (EP 1213186) fig 1 with free spaces 8,9.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
MPEP 2173 II , the phrases “base unit”; “planar unit”; “ fixing unit”; “first stop element”; “second stop element”; ”heating unit”  are relative terminology that have great breath. The breadth of the terminology yields a multitude of combinations of variables. There does not appear in the specification some standard for measuring the scope of the terminology. MPEP 2114 II, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. An apparatus claim should recite what it is and not what it does. The wherein clause recites functional language and is result oriented. Further the functional language is not support by structure in the body of the claim. Structure is found in the applied prior art as noted in the rejection and would be structurally capable of performing the claimed function without additional programming.
MPEP 2173 II, the phrases “base unit”; “planar unit”; “ fixing unit”; “first stop element”; “second stop element”; ”heating unit” are relative terminology that are vague and subjective. The breadth of the terminology yields a multitude of combinations of variables. There does not appear in the specification some standard for measuring the scope of the terminology. Possibly, the written description is insufficient because the combination of , the phrases “base unit”; “planar unit”; “ fixing unit”; “first stop element”; “second stop element”; ”heating unit”, have millions of possibilities in that parameters and components have combinations that cannot be determined or quantified. The specification only uses relative terminology to disclose a very limited number. Juno Therapeutics, Inc. v. Kite Pharma Inc. (CAFC 2021). 
MPEP 2114 II, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Apparatus claims recite what it does rather than what it is. The wherein clause recites functional language and is result oriented. It is a method rather than structure. Further the functional language is not support by structure in the body of the claim. This structure is found in the applied prior art. No more is needed. Applicant could amend the claims to recite the particular structure that accomplishes function. This also applied to use of the term “essentially” even noting definition in the specification. The scope of the related recite phrases have a scope different from limited description in the specification.
It is suggested to amend the claims using structure described in the specification.
Again about remarks, any definitions in ¶¶ 6-13 in the publication, "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention. Claims are interpreted” ‘in view of the specification' without unnecessarily importing limitations from the specification into the claims." MPEP 2111.01. Applicant’s arguments rely on unnecessarily importing limitations from specification with only one exception which is an explicit definition.
Here description in the specification needs to be explicit: "an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning.
 In the brief summary, ¶¶ 5-18, uses recommendations and qualifying description to disclosure so as not to be explicit with reasonable clarity, deliberateness, and precision so as to give one of ordinary skill in the art notice of the change in meaning. 
Regarding remark, a recommendation is made about assembled fixing unit at least essentially fixes a second further part of the planar unit “, in particular in the direction…”  and “"at least essentially fixes" should in particular be understood to mean a fixing in at least one direction with a maximum movement path of at most 0.5 mm, advantageously at most 0.2 mm and particularly preferably at most 0.1 mm.” The phrase and term “in particular” and “should” are equivocal and not explicit or reasonably clear and exclusive. The listed paragraphs contain other examples.
Again it is suggested to delete the terms “unit” and “element”.
Here applicant’s disclosure does not comply because specific terms used to describe invention are not explicit: "an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning. and is indefinite because the specification did not "provide a reasonably clear and exclusive definition leaving the facially subjective claim language without an objective boundary. The disclosure in ¶¶ 5-18 do not identify a definition, with one exception, and encompass language without objective boundary.
Again in response to remarks, claim language has been interpreted under §112(f) and limited to linked corresponding structure in applicant’s specification as best understood. The interpretation is maintained.
  If applicant’s embodiment shown in fig 8 is being claimed, that is not seen from claim language. A comparison of annotated figures between Gaulard and those of Applicant is suggested.
About remarks, Applicant appears to be claiming free space around first and second stops to compensate for thermal expansion. Restricted movement for a particular movement is known in the art for reasons set forth in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761